Citation Nr: 1505390	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-03 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for bone pain.

3. Entitlement to service connection for Parkinson's disease.

4. Entitlement to service connection for neuropathy of the upper and lower extremities.

5. Entitlement to service connection for heart problems.

6. Entitlement to service connection for type II diabetes mellitus.

7. Entitlement to service connection for erectile dysfunction.

8. Entitlement to special monthly compensation based on aid and attendance.

9. Entitlement to service connection for right knee impairment.

10. Entitlement to service connection for left knee impairment.

11. Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for bilateral pes planus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and J.C.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1973 to October 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


The issues of entitlement to service connection for right and left knee impairment and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At his November 2014 Board hearing, prior to the promulgation of a decision in the matter, the Veteran submitted a request to withdraw his appeal on the issues of entitlement to service connection for headaches and bone pain; there are no questions of fact or law in these matters remaining for the Board to consider.

2. The Veteran did not serve in the republic of Vietnam during the Vietnam era.

3. The Veteran was not exposed to an herbicide such as Agent Orange in service.

4. The Veteran's neuroleptic-induced parkinsonism, impaired fasting glucose, heart murmurs, male erectile disorder, and peripheral neuropathy did not manifest during his service and are not causally related to his service.
 
5. The Veteran is not currently service-connected for any disabilities.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claims for entitlement to service connection for headaches and bone pain; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 

2. The Veteran's diagnosed neuroleptic-induced parkinsonism, claimed as Parkinson's disease, was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3. The Veteran's diagnosed impaired fasting glucose, claimed as diabetes mellitus, was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4. The Veteran's heart murmurs not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5. The Veteran's erectile dysfunction was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

6. The Veteran's peripheral neuropathy was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

7. The criteria for an award of special monthly compensation based on the need for the regular aid and attendance have not been met. 38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.353(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

In November 2014, during his Board hearing, the Veteran withdrew his claims for service connection for headaches and bone pain.  As the Veteran has withdrawn his appeal on these issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in these matters, and the appeals are dismissed.

Service Connection

The Veteran contends that he has Parkinson's disease, type II diabetes mellitus, neuropathy of the upper and lower extremities, heart problems, and erectile dysfunction due to his exposure to herbicide in service.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, including diabetes mellitus and certain types of heart disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  A disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Diabetes mellitus type II, ischemic heart disease, and Parkinson's disease, are such diseases. 38 C.F.R. § 3.309(e).

As the evidence does not show that the Veteran had qualifying service in Vietnam, his claimed exposure to herbicides must be verified as there is no presumption of exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The Veteran contends his exposure occurred while he was stationed at Fort Gordon, Georgia.

A review of the Department of Defense's listing of herbicide use and test sites in the U.S. does show that herbicides were tested at Fort Gordon, Georgia. Information shows that Fort Gordon was a testing site for herbicides including Agent Orange and Agent Blue from July 15, 1967 and July 17, 1967.  See The History of the US Department of Defense Programs for the Testing, Evaluation, and Storage of Tactical Herbicides.

While the DoD confirms the use of herbicides at Fort Gordon in July 1967, the Veteran's DD-214 shows that he did not enter active duty until November 1973.  However, the Veteran has argued that herbicides sprayed prior to his arriving at Fort Gordon washed into the lakes there where he recreated during his time there and was absorbed by the fish.  A service member who worked as a game warden at Fort Gordon in 1967 testified that as part of his duties he regularly defoliated around the lakes with herbicide, including the trails, roads, and picnic areas used by fishermen and those visiting the lakes.  The Veteran testified that he went fishing and otherwise recreated at the lakes during the time he was stationed at Fort Gordon.

The Veteran submitted an email from a professor of environmental sciences stating that when dioxins contaminate the soil they can remain for decades, noting that Agent Orange has been found decades after it contaminated the soil.  

A memorandum from the environmental branch chief of the Directorate of Public Works and Logistics at Fort Gordon, Georgia noted that sediment sampling done in 1994 showed no herbicides or dioxins.

The Board acknowledges the testimony of the Veteran and the former game warden who testified as to his defoliation activities at Fort Gordon.  The Board further acknowledges the fact that the game warden testified as to his own receipt of VA disability benefits.  However, Board decisions are not precedential and the undersigned is not bound by the determination of another judge in another case for another Veteran, based on other evidence.  38 C.F.R. § 20.1303 (2014).

In this case of this Veteran, the Board finds that there is not sufficient competent evidence to find that the Veteran had actual exposure to herbicide, such as Agent Orange, in service.  The DoD confirmed use of herbicide and the herbicide use testified to by the former game warden both occurred five years prior to the Veteran entering service.  While there is some expert opinion that dioxins can remain in the soil for a period of time, there is not sufficient competent evidence to suggest that herbicide containing dioxin actually remained in an area used by the Veteran in this case and that the Veteran engaged in such activities that would have exposed him to that remaining herbicide.

Therefore, the Board finds that a preponderance of the evidence is against service connection on a presumptive basis for any disability based on herbicide exposure.

The Board further finds that a preponderance of the evidence is against finding that service connection is warranted on any other basis.

VA treatment records indicate the Veteran has been diagnosed with neuroleptic-induced parkinsonism, impaired fasting glucose, heart murmurs, male erectile disorder, and peripheral neuropathy.  The Board specifically notes that the Veteran has not been diagnosed with diabetes mellitus, a heart condition listed under 38 C.F.R. § 3.309(a), or any other listed chronic condition.  As no such condition thus manifested to a compensable degree within a year of the Veteran's discharge from service, he is not entitled to presumptive service connection under 38 C.F.R. §§ 3.307(a)(3).

Finally, the evidence does not support that any of the Veteran's claimed conditions are directly due to his service.  There are no records indicating a diagnosis of Parkinson's disease, type II diabetes mellitus, neuropathy of the upper and lower extremities, heart problems, or erectile dysfunction in service.  His separation examination was normal.

Therefore, the Board finds that a preponderance of the evidence is against service connection for Parkinson's disease, type II diabetes mellitus, neuropathy of the upper and lower extremities, heart problems, and erectile dysfunction.  Therefore, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Aid and Attendance

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l) ; 38 C.F.R. § 3.350(b).

As the Veteran has no service-connected disabilities, he is not as a matter of law entitled to compensation at the aid and attendance rate.  Therefore, his claim is denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in May 2010, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned VLJ who conducted the November 2014 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Tennessee Department of Veterans Affairs, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed conditions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran has not been afforded a VA examination for any of his claimed disabilities, but the Board finds none is required.  The Veteran's claims rest on his assertion that he was exposed to Agent Orange, which would trigger a presumption of service connection.  As the issue of whether the Veteran was exposed to Agent Orange is not a medical question, a VA examination in that regard is unnecessary.  

As for the possibility of direct service connection, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is not even speculative medical evidence that the Veteran's claimed conditions onset in service, within one year of service, or are related to his active service other than his purported exposure to herbicides.  As such, the Board finds that a VA examination or medical opinion in this case is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

The appeal in the matter of entitlement to service connection for headaches is dismissed.

The appeal in the matter of entitlement to service connection for bone pain is dismissed.

Service connection for Parkinson's disease is denied.

Service connection for neuropathy of the upper and lower extremities is denied.

Service connection for heart problems is denied.

Service connection for type II diabetes mellitus is denied.

Service connection for erectile dysfunction is denied.

Special monthly compensation based on aid and attendance is denied.


REMAND

In a July 2014 decision the RO denied service connection for right and left knee impairment and denied the Veteran's claim to reopen his claim for service connection for bilateral pes planus.  The Veteran filed a notice of disagreement on all three issues in September 2014.  However, no SOC has been issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

Send the Veteran a statement of the case concerning his claims for service connection for right and left knee impairment and bilateral pes planus.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


